Citation Nr: 0924454	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  07-11 544	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for polyneuropathy of the 
bilateral lower extremities due to exposure to ionizing 
radiation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1944 to 
October 1947.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefit sought on 
appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he has polyneuropathy of the 
bilateral lower extremities as a result of radiation exposure 
while serving on the USS Blue Ridge.  In an August 2005 
statement, the Veteran asserted that he was present during 
the Able-Baker Atom Bomb tests at Bikini.  During the Able 
test, he contended that the ship was eighteen miles from the 
detonation of the bomb, and eight miles from the bomb during 
the Baker test.  Between the two tests, the Veteran stated 
that the ship surveyed the damage done by the bombs.

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are diseases that are presumptively 
service connected in radiation-exposed veterans under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).

Under Combee, VA must not only determine whether a veteran 
had a disability recognized by VA as being etiologically 
related to exposure to ionizing radiation, but must also 
determine whether the disability was otherwise the result of 
active service.  In other words, the fact that the 
requirements of a presumptive regulation are not met does not 
in and of itself preclude a claimant from establishing 
service connection by way of proof of actual direct 
causation.

A "radiation-exposed veteran" is defined as a veteran who 
while serving on active duty or on active duty for training 
or inactive duty training, participated in a radiation-risk 
activity.  "Radiation-risk activity" is defined to mean 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima, 
Japan or Nagasaki, Japan by United States forces during the 
period beginning on August 6, 1945, and ending on July 1, 
1946; or internment as a prisoner of war (or service on 
active duty in Japan immediately following such internment) 
during World War II which resulted in an opportunity for 
exposure to ionizing radiation comparable to that of the 
United States occupational forces in Hiroshima or Nagasaki 
during the period from August 6, 1945 through July 1, 1946.  
38 C.F.R. § 3.309(d)(3)(i), (ii) (2008).  The term "onsite 
participation" means during the official operational period 
of an atmospheric nuclear test, presence at the test site, or 
performance of official military duties in connection with 
ships, aircraft or other equipment used in direct support of 
the nuclear test.  38 C.F.R. § 3.309(d)(3)(iv)(A).  For tests 
conducted by the United States, the term operational period 
means for Operation Crossroads the period July 1, 1946 
through August 31, 1946.  38 C.F.R. § 3.309(d)(3)(v)(B).  

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. 
§ 3.309(d)(3) and/or does not suffer from one the presumptive 
conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may 
still benefit from the special development procedures 
provided in 38 C.F.R. § 3.311 if the veteran suffers from a 
radiogenic disease and claims exposure to ionizing radiation 
in service.  The list of radiogenic diseases, however, is not 
exclusive.  Additionally, the veteran may provide competent 
scientific or medical evidence that the disease claimed to be 
the result of radiation exposure (polyneuropathy) is, in 
fact, a radiogenic disease.  38 C.F.R. 
§ 3.311(b)(4).

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2).  In all other claims, 38 
C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

In this case, a document entitled Standard Statement of 
Service reflects that the Veteran served on board the USS 
Blue Ridge from April 2, 1946, for thirteen months as a 
quarter master.  In April 2002, a rating decision denied 
service connection for exposure to radiation.  It was noted 
in that decision that DNA 6032F, Operation Crossroads, 1946, 
establishes the presence of the USS Blue Ridge at the atomic 
tests at Bikini Atoll in 1946.  In that decision, exposure to 
radiation was conceded, but it was indicated that DNA 6032F 
reflected that those aboard the USS Blue Ridge received a 
very small total dose of radiation, 0.01 Rem Gamma.  Although 
the rating decision states that information contained in the 
Defense Nuclear Agency 6032F, Operation Crossroads, 1946, was 
considered when making the determination, the above 
referenced information is not associated with the Veteran's 
claims file.  Because it appears that the Veteran might have 
been present during Operation Crossroads, information 
verifying such must be associated with the claims file.  
Further, as the Veteran is contending that he developed a 
disease as a result of exposure to radiation, a dose estimate 
must be obtained from the appropriate office of the 
Department of Defense.  38 C.F.R. § 3.311(a)(1), (2)(i); M21-
IMR, Part IV, Subpart ii, Chapter 1, Section C, 10, c.

Additionally, the Veteran has submitted medical evidence 
indicating that his polyneuropathy is related to radiation 
exposure.  However, it does not appear that any of the 
medical examiners (besides the VA examiner) had the benefit 
of the Veteran's claims file, nor did they reference the dose 
estimate when rendering their conclusions.  In any event, the 
Board notes that another VA examination is necessary before a 
decision can be reached.  The December 2007 VA examiner noted 
that the examination request asked for an examination by a 
neurologist, and the examiner indicated that his training was 
in family practice.  The Board believes that due to the 
nature of the claimed disability, an examiner with 
specialized knowledge is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC/RO should associate with the 
claims file the relevant information 
documenting the Veteran's exposure to 
radiation while on board the USS Blue 
Ridge, to include participation in 
Operation Crossroads in 1946 in Defense 
Nuclear Agency (DNA) 6032F.  If DNA 6032F 
is insufficient to meet the requirements 
of 38 C.F.R. § 3.311(a)(1), (2)(i) and 
M21-IMR, Part IV, Subpart ii, Chapter 1, 
Section C, 10, c., dose data should be 
requested from the appropriate office of 
the Department of Defense.  38 C.F.R. 
§ 3.311(a)(2)(i).

2.  Thereafter, schedule the Veteran for a 
VA examination by an examiner with 
appropriate expertise to evaluate his claim 
for service connection for polyneuropathy 
of the bilateral lower extremities based on 
exposure to ionizing radiation.  A copy of 
the claims folder, dose estimate, and this 
REMAND must be made available to the 
examiner in conjunction with the 
examination.  

The examiner should state a medical opinion 
as to the likelihood (likely, unlikely, at 
least as likely as not) that any current 
polyneuropathy of the bilateral lower 
extremities is the result of a disease, 
injury, or event in service (radiation 
exposure) as opposed to its being more 
likely due to some other factor or factors.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



